             Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
THOMAS BAILEY,
                                                                      COMPLAINT FOR
                                          Plaintiff,                  DECLARITIVE AND
                           -against-                                  INJUNCTIVE RELIEF

NEW YORK STATE DEPARTMENT OF                                          Jury Trial Demanded
MOTOR VEHICLES, THERESA EGAN, in her
official capacity as Executive Deputy Commissioner
of the Department of Motor Vehicles and
GREGORY KLINE, in his official capacity as
Executive Deputy Commissioner of Administration
of the Department of Motor Vehicles.
                                          Defendants.
----------------------------------------------------------------- x
                                NATURE OF THE ACTION

        1.      This is an action to compel THE NEW YORK STATE

DEPARTMENT OF MOTOR VEHICLES (DMV) to make an accommodation that

would result in the issuance of a driver’s license to Thomas Bailey (“Plaintiff”)

                               JURISDICTION AND VENUE
        2.      This action is brought pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3),(4),

and 42 U.S.C. § 12133 to hear plaintiff’s claims arising under Title II of the ADA and

Section 504.

        3.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                         JURY DEMAND
           Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 2 of 7




      4.      Plaintiff demands a trial by jury in this action.
                                        PARTIES

      5.      Plaintiff is a resident of Rockland County in the City and State of New

York. Plaintiff has anxiety disorder and agoraphobia and is an individual with a

disability for purposes of the ADA and Section 504.

      6.      Defendant DMV is an agency authorized and existing under the laws of

the State of New York. DMV issues identity documents, delivers essential motor

vehicle and driver-related services, and administers motor vehicle laws enacted to

promote safety and protect consumers. DMV is a public entity for purposes of Title

II of the ADA and receives federal financial assistance for purposes of Section 504.

      7.      Theresa Egan is the Executive Deputy Commissioner of the DMV.

      8.      Gregory Kline is the Deputy Commissioner for Administration of the

Department of Motor Vehicles.

                              STATEMENT OF FACTS
      9.      Plaintiff is a resident of Rockland County, New York.

      10.     Due to the disabilities presented by anxiety disorder and agoraphobia,

plaintiff is prevented from travelling more than a few miles from his home.

      11.     In October, 2018, plaintiff’s drivers license (“license”) expired. When

plaintiff applied for renewal, he was told that a photograph on his license was required

and that only a photograph taken by DMV sufficed.
           Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 3 of 7




       12.      Previously, plaintiff had been issued licenses without a photograph.

       13.      Plaintiff explained that he was unable to go to a DMV office to be due

to travel limitations imposed by his disability.

       14.      Plaintiff asked DMV to make an accommodation.

       15.      Plaintiff personally and through his representative, made numerous

requests to various individuals within the DMV; including the Designee for

Reasonable Accommodation Officer in the DMV’s Affirmative Action.

       16.      A DMV official suggested plaintiff travel to offices well beyond an

attainable range. When plaintiff explained this impossibility further inquiries were

ignored.

       17.      Plaintiff can no longer legally drive, and thus harmed by the DMV’s

failure to make services available to him on nondiscriminatory terms.

       18.      If a usable photograph of plaintiff were available, plaintiff could be

issued a license immediately.

                                      FIRST CLAIM
   DISABILITY-BASED DISCRIMINATION IN VIOLATION OF TITLE II OF THE
        AMERICANS WITH DISABILITIES ACT 42 U.S.C. § 12131 ET SEQ.

       19.      Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

       20.      Under Title II of the ADA, “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the
          Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 4 of 7




benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132As a direct and proximate result

of this unlawful conduct, plaintiff sustained the damages herein before alleged.

       21.    Pursuant to the regulations implementing Title II of the ADA, a public

entity may not, in providing any aid, benefit, or service: “[d]eny a qualified individual

with a disability the opportunity to participate in or benefit from the aid, benefit, or

service[,] [a]fford a qualified individual with a disability an opportunity to participate

in or benefit from the aid, benefit, or service that is not equal to that afforded

others[,]” or “[p]rovide a qualified individual with a disability with an aid, benefit, or

service that is not as effective in affording equal opportunity to obtain the same result,

to gain the same benefit, or to reach the same level of achievement as that provided to

others[.]” 28 C.F.R. §§ 35.130(b)(1)(i)–(iii).

       22.    The regulations implementing Title II of the ADA further require that

public entities “take appropriate steps to ensure that communications with applicants,

participants, [and] members of the public … with disabilities are as effective as

communications with others.” 28 C.F.R. § 35.160(a)(1).

       23.    The regulations implementing Title II of the ADA further require that

public entities avoid unnecessary policies, practices, criteria or methods of

administration that have the effect or tendency of excluding or discriminating against

persons with disabilities. 28 C.F.R § 35.130(b)(3), (8).
          Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 5 of 7




       24.      The issuance of Licenses is a service provided by defendants.

       25.      By failing to make a license accessible and obtainable to plaintiff.,

Defendants have violated and continue to violate Title II of the ADA.

       26.      Plaintiff is entitled to injunctive relief, declarative relief, and attorneys’

fees and costs.

                                        SECOND CLAIM

        DISABILITY-BASED DISCRIMINATION IN VIOLATION OF
      SECTION 504 OF THE REHABILITATION ACT 29 U.S.C. § 794


      27.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      28.       Defendants Section 504 mandates that “[n]o otherwise qualified

individual with a disability… shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” 29 U.S.C. §

794(a).

      29.       Section 504 defines “program or activity” as including “all of the

operations of a department, agency, special purpose district, or other instrumentality

of a State or of a local government; or the entity of such State or local government

that distributes such assistance and each such department or agency (and each other
             Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 6 of 7




State or local government entity) to which the assistance is extended, in the case of

assistance to a State or local government ….” Id. At § 794(b)(1).

       30.      Federally funded programs and activities may not, in providing aids,

benefits, or services, “[a]fford a qualified handicapped person an opportunity to

participate in or benefit from the aid, benefit, or service that is not equal to that

afforded others,” nor may such programs and activities provide qualified handicapped

persons with “an aid, benefit, or service that is not as effective as that provided to

others.” 45 C.F.R. § 84.4(b)(1)(ii)–(iii).

       31.      The issuance of Licenses is an activity of defendants and defendants

receive federal funds

       32.       As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

       33.      Plaintiff is entitled to declarative relief and attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that this court:

       (a) Issue an order requiring that Defendants make available a method for

Plaintiff to have his photograph taken sufficient to allow a license to be issued to

Plaintiff;
        Case 1:19-cv-02631-JGK Document 1 Filed 03/25/19 Page 7 of 7




      (b) Award reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 12205;

and

      (c) Such other and further relief as this Court deems just and proper.




DATED:      March 25, 2019
            New York, New York

                                       _______/s________________
                                       Robert Marinelli
                                       305 Broadway, Suite 1001
                                       New York, New York 10007
                                       (212) 822-1427
                                       robmarinelli@gmail.com

                                       Attorney for plaintiff
